DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Receipt is acknowledged of applicant’s amendment filed December 1, 2020.  Claims 10 and 11 have been cancelled without prejudice.  Claims 1-9 and 12-15 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2004/0090568 A1) in view of Matsuhira et al. (US 2009/0185100 A1).
In regard to claim 1, Iijima discloses an optical device, comprising (see e.g. Figure 1): 
(see e.g. Figure 1):
two base films 1, 2; 
an active liquid crystal layer 4 present between the two base films 1, 2, wherein the active liquid crystal layer 4 contains a liquid crystal compound and is capable of switching between a first oriented state and a second oriented state; and 
a polarizing coating layer 26, wherein the polarizing coating layer 26 is present between one of the two base films 1, 2 and the active liquid crystal layer 4.
	Iijima fails to disclose
two outer substrates; and 
an adhesive film, wherein the active liquid crystal element film is present between the two outer substrates, wherein the adhesive film is present between the active liquid crystal element film and the two outer substrates, and on sides of the active liquid crystal element film.
However, Matsuhira et al. discloses (see e.g. Figure 8):
two outer substrates 7 and 20; and 
an adhesive film 8,16, wherein the active liquid crystal element film is present between the two outer substrates7 and 20, wherein the adhesive film 8,16 is present between the active liquid crystal element film and the two outer substrates 7 and 20, and on sides of the active liquid crystal element film.
Given the teachings of Matsuhira et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima with two outer substrates; and an adhesive film, wherein the active liquid crystal element film is present between the two outer substrates, wherein the adhesive film is present 
Doing so would provide additional protection to the liquid crystal element as well as prevent unwanted movement between components.
In regard to claim 2, Iijima discloses the limitations as applied to claim 1 above, and
a conductive layer 25 is formed between one of the two base films 1, 2 and the polarizing coating layer 26; and 
an alignment film 28 disposed between the polarizing coating layer 26 and the active liquid crystal layer 4.
	In regard to claim 3, Iijima discloses the limitations as applied to claim 1 above, and
wherein the polarizing coating layer comprises lyotropic liquid crystals (see e.g. paragraph [0010]).
In regard to claim 4, Iijima discloses the limitations as applied to claim 1 above, and
wherein the polarizing coating layer comprises reactive mesogens and a dichroic dye  (see e.g. paragraph [0012]).
In regard to claim 12, Iijima discloses the limitations as applied to claim 11 above, but fails to disclose
wherein a surface of the active liquid crystal element film in contact with the adhesive film has a friction coefficient of 5 or less against the adhesive film.
However, one of ordinary skill in the art would recognize utilizing wherein a surface of the active liquid crystal element film in contact with the adhesive film has a friction coefficient of 5 or less against the adhesive film, since it has been held that where the general condition of a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima with wherein a surface of the active liquid crystal element film in contact with the adhesive film has a friction coefficient of 5 or less against the adhesive film.
Doing so would provide an optimized device by providing a minimized friction coefficient such that the liquid crystal material may be easily moved by an applied electric field.
		
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2004/0090568 A1) in view of Matsuhira et al. (US 2009/0185100 A1) and further in view of Hayano et al. (US 2013/0208216 A1).
In regard to claim 5, Iijima, in view of Matsuhira et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein an angle formed by an average optical axis of the active liquid crystal layer in the first oriented state and the light absorption axis of the polarizing coating layer is in a range of 80 degrees to 100 degrees, or in a range of 35 degrees to 55 degrees.
However, Hayano et al. discloses 
wherein an angle formed by an average optical axis of the active liquid crystal layer in the first oriented state and the light absorption axis of the polarizing coating layer is in a range of 80 degrees to 100 degrees, or in a range of 35 degrees to 55 degrees (see e.g. paragraph [0019] and claim 3). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).

Doing so would provide a means for using the liquid crystal layer to switch between and light and dark state effectively.

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2004/0090568 A1) in view of Matsuhira et al. (US 2009/0185100 A1) and further in view of Yamazaki et al. (US 2014/0065430 A1).
In regard to claim 6, Iijima, in view of Matsuhira et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein the two base films have a coefficient of thermal expansion of 100 ppm/K or less.
However, Yamazaki et al. discloses 
wherein the two base films have a coefficient of thermal expansion of 10 ppm/K or less (see e.g. paragraph [0110]), which overlaps applicant’s claimed range. It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display 
Doing so would provide a base substrate that is made of a material with a heat resistance.
In regard to claim 15, Iijima, in view of Matsuhira et al., disclose the limitations as applied to claim 1 above, but fails to disclose
an automobile, comprising: 5International Application No.:PCT/KR2018/004785Docket No.: LGCHEM 3.3F-2383 a body having one or more openings; and 
the optical device of claim 1 attached to the one or more openings.
However, Yamazaki et al. discloses 
an automobile, comprising: 5International Application No.:PCT/KR2018/004785Docket No.: LGCHEM 3.3F-2383 a body having one or more openings (see e.g. paragraph [0340] and note that the device may be attached to a car which has multiple openings); and 
the optical device attached to the one or more openings (see e.g. paragraph [0340] and note that the device may be attached to a car which has multiple openings).
Given the teachings of Yamazaki et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima, in view of Matsuhira et al., with an automobile, comprising: 5International Application No.:PCT/KR2018/004785Docket No.: LGCHEM 3.3F-2383 a body having one or more openings; and the optical device of claim 1 attached to the one or more openings.
Doing so would provide an application of the display that may be utilized in vehicular applications.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2004/0090568 A1) in view of Matsuhira et al. (US 2009/0185100 A1) and further in view of Yoo et al. (US 2001/0022642 A1).
In regard to claim 7¸ Iijima, in view of Matsuhira et al., discloses the limitations as applied to claim 1 above, but fails to disclose
wherein an alignment film is disposed on each of the two base films, and an angle formed by alignment directions of the alignment films is in a range of -10 degrees to 10 degrees, in a range of 80 degrees to 100 degrees, or in a range of about 160 degrees to 200 degrees.
However, Yoo et al. discloses (see e.g. Figure 11):
wherein an alignment film is disposed on each of the two base films, and an angle formed by alignment directions of the alignment films is in a range of -10 degrees to 10 degrees, in a range of 80 degrees to 100 degrees, or in a range of about 160 degrees to 200 degrees (see e.g. Figure 11 and note that the alignment is parallel). It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Yoo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima, in view of Matsuhira et al.,  with wherein an alignment film is disposed on each of the two base films, and an angle formed by alignment directions of the alignment films is in a range of -10 degrees to 10 degrees, in a range of 80 degrees to 100 degrees, or in a range of about 160 degrees to 200 degrees.
Doing so would provide a planarly aligned liquid crystal device, which has the advantage of being a commonly used liquid crystal alignment mode.
In regard to claim 8, Iijima, in view of Matsuhira et al., discloses the limitations as applied to claim 7, but fails to disclose

However, Yoo et al. discloses (see e.g. Figure 11 and paragraph [0062]):
wherein an angle formed by the alignment direction of the alignment film disposed on the one of the two base films closest to the polarizing coating layer and the light absorption axis of the polarizing coating layer is in a range of 80 degrees to 100 degrees.  It is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (see e.g. MPEP 2144.05).
Given the teachings of Yoo et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima, in view of Matsuhira et al., with wherein an angle formed by the alignment direction of the alignment film disposed on the one of the two base films closest to the polarizing coating layer and the light absorption axis of the polarizing coating layer is in a range of 80 degrees to 100 degrees.
Doing so would provide a means for using the liquid crystal layer to switch between and light and dark state effectively.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Iijima (US 2004/0090568 A1)  in view of Matsuhira et al. (US 2009/0185100 A1) and further in view of Jin et al. (US 2014/0247405 A1).
In regard to claim 9, Iijima, in view of Matsuhira et al., discloses the limitations as applied to claim 1 above, but fails to disclose 

However, Jin et al. discloses
the active liquid crystal element film is a folded film (see e.g. Figure 9).
Given the teachings of Jin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Iijima, in view of Matsuhira et al., with the active liquid crystal element film is a folded film.
Doing so would provide a display device that may be utilized in a curved display applications.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 13 and 14, the closest prior art references fail to disclose “a buffer layer disposed between the adhesive film and the active liquid crystal element film, and having a Young's modulus of 1 MPa or less.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9, 12, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Jessica M. Merlin
February 12, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871